86 So.2d 427 (1956)
Henry NORWOOD, Appellant,
v.
The STATE of Florida, Appellee.
Supreme Court of Florida. Special Division B.
March 28, 1956.
Frank Ragano, Tampa, and Finch & Mosley, Clearwater, for appellant.
Richard W. Ervin, Atty. Gen., and David U. Tumin, Asst. Atty. Gen., for appellee.
ROBERTS, Justice.
We have carefully examined the record and briefs filed in this cause and have heard the argument of counsel at the bar of this court. We find no error requiring a reversal of the judgment convicting the appellant of the two offenses of which he was found guilty by the jury, but have concluded that the trial judge erred in imposing a separate sentence on each charge, to run consecutively. The derelictions of which appellant was found guilty were simply two facets of one transaction, so it was error to sentence him on each count. Wheeler v. State, Fla. 1954, 72 So.2d 364; Williams v. State, Fla. 1954, 69 So.2d 766.
The judgment of guilt is affirmed, but the sentence is vacated and the cause remanded for proper sentencing.
DREW, C.J., and THOMAS and THORNAL, JJ., concur.